Citation Nr: 1112441	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  04-07 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine (hereinafter, "lumbar spine disorder").


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, established service connection for a lumbar spine disorder and assigned an initial rating of 40 percent, effective April 13, 1999.  The Veteran appealed, contending that he was entitled to both a higher rating and an earlier effective date.

This matter was previously before the Board in April 2005, February 2008, and April 2010.  In April 2005, the Board denied the Veteran's earlier effective date claim.  Nothing in the records reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, that issue is no longer before the Board.

The Board also remanded the initial rating claim for further development in April 2005, and did so again in February 2008 and April 2010.  In pertinent part, the April 2010 remand directed that the Veteran be accorded a new VA medical examination to evaluate the current nature and severity of his service-connected lumbar spine disorder.  Such an examination was accomplished in May 2010, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the prior remands appears to have been accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran provided testimony at a hearing before personnel at the RO in January 2004.  He also provided testimony at a Board hearing before a Veterans Law Judge (VLJ) in October 2004.  However, the VLJ who conducted this hearing is no longer with the Board, and, under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, the Veteran provided testimony at a new hearing before the undersigned VLJ in November 2007.  Transcripts from all of these hearing are of record.

The Board notes that the Veteran was previously represented in this case by a veterans service organization (VSO).  However, as noted in a December 2010 letter to the Veteran, he had appointed both a VSO and a private attorney to be his representative, and VA regulations stipulate that only one service organization, attorney or agent may represent a claimant at any one time on the same appeal.  Accordingly, he was requested to provide clarification as to his representative within in 30 days, and no response to this request appears in the record.  Accordingly, the Veteran is deemed to be representing himself in this appeal.

(The issue of whether the Board's April 2010 remand was the product of clear and unmistakable error (CUE) will be the subject of a separate decision under a different docket number.).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  There are no distinctive periods where the Veteran's service-connected lumbar spine disorder is manifested by pronounced symptoms of intervertebral disc syndrome, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

3.  There are no distinctive periods where the Veteran's service-connected lumbar spine disorder is manifested by ankylosis, nor period(s) of acute signs and symptoms having a total duration of at least 6 weeks during a 12 months period that required bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran's appeal is from a disagreement with the initial rating assigned for his lumbar spine disorder following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note the Veteran was sent VCAA-compliant notification via letters dated in January 2002, April 2003, April 2008, and June 2008.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the requisite information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2004, October 2004, and November 2007 hearings.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are any outstanding medical records documenting symptomatology of his service-connected lumbar spine disorder that are not reflected by the evidence currently on file.

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it does not appear that any of the aforementioned hearings specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim(s).  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The record reflects that questions were asked at all of these hearings to clarify the Veteran's contentions, and to determine if there were any outstanding treatment records.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of these hearings, to include the most recent hearing of November 2007.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in June 2003, July 2005, and May 2010 which evaluated his service-connected lumbar spine disorder.  In pertinent part, the findings of these examinations are consistent with the treatment records and relevant rating criteria.  Moreover, no inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board observes that the Veteran has consistently complained of low back pain associated with his service-connected lumbar spine disorder.  However, the issue is whether his complaints of pain cause functional impairment of such severity as to warrant a rating in excess of 40 percent.  For the reasons detailed below, the Board finds that it does not.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders. See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (forintervertebral disc syndrome).

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000.

Former Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine is slight, a 10percent rating is provided.  When the limitation of motion is moderate, a 20 percent rating is provided.  When the limitation of motion is severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provides for evaluation of intervertebral disc syndrome.  Moderate symptoms with recurring attacks are assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief are assigned a 40 percent evaluation.  Pronounced symptoms, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provides for the evaluation of lumbosacral strain. With characteristic pain on motion, a rating of 10 percent is provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent is provided.  When severe, with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent is provided.  38 C.F.R. 
§ 4.71a (2002).

In short, the only basis for a schedular rating in excess of 40 percent under the "old" criteria was under former Diagnostic Code 5293.  

The record reflects that the Veteran does have degenerative disc disease/intervertebral disc syndrome of the lumbar spine.  Further, he underwent a diskectomy at the L5-S1 level in 1992, and an anterior lumbar interbody fusion (ALIF) of L5-S1 in 2000.  Nevertheless, there are no distinctive periods where the Veteran's service-connected lumbar spine disorder is manifested by pronounced symptoms of intervertebral disc syndrome, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

The Board notes that an October 2002 X-ray of the lumbosacral spine revealed pervious surgical changes with replacement of the L5-S1 disc by two metallic cylindrical densities; and an apparent posterior square formation noted in the neural foramina in the L5-S1 region.  However, no other significant bone abnormalities were outlined.  

A subsequent November 2002 MRI of the lumbosacral spine also showed post-surgical changes of L5-S1.  However, it was noted that there was no evidence of focal areas of significant canal or neuroforaminal stenosis; and very small focal disc protrusion at L2-3, especially midline.

The June 2003 VA medical examination noted that deep tendon reflexes could not be done, nor could various other testing, due to impairment caused by the right knee; i.e., these difficulties were not due to the service-connected lumbar spine disorder.  Nevertheless, his current disability was described as post-operative lumbar disc disease with fusion and titanium spacer with resulted slight L2-3 disc bulge and some slight foraminal stenosis.  

A December 2003 X-ray of the lumbosacral spine showed that the Veteran was status-post placement of metallic cage in the fifth (5th) lumbar intervertebral space in satisfactory position.  There was no evidence of spondylolisthesis, fracture, dislocation or bone destruction.

The July 2005 VA medical examination noted, in part, that review of an August 2004 MRI of the lumbosacral spine indicated that there appeared to be a solid fusion of L5 and S1 with no significant change since the last study was done, which was noted as being in February 2003.  It was further noted that this prior study showed post-operative changes at L5-S1 with slight facet joint arthritis at L4-5 and L5-S1 with very slight compression of the thecal sac at L2-3 due to a combination of a disc bulge and spur formation.  The examination itself found that there was no abnormal spinal contour, scoliosis, reduced lordosis, and abnormal kyphosis in evaluating the Veteran's spine in an upright position.  There was also no evidence of muscular atrophy.  The Veteran also had normal deep tendon reflexes in the lower extremities, as well as normal sensation overall all dermatomes in the lower extremities.

The most recent VA medical examination of May 2010 noted, in part, that there was no impairment of the spine was demonstrated on motor, sensory, and reflex examinations.  In pertinent part, ankle jerks were 2+ (normal) both left and right; i.e., there was no absent ankle jerks.  There was also no spasms.  Moreover, it was stated that there no objective neurological findings, and that VA treatment records indicate the same.  

In view of the foregoing, the Board must find that, even with his complaints of constant back pain, the Veteran's service-connected lumbar spine disorder has not resulted in the type of pronounced symptomatology required for a rating in excess of 40 percent under former Diagnostic Code 5293.  As detailed above, radiologic testing consistently described the Veteran's impairments as slight.  The physical examination findings also do not reflect pronounced impairment.

Regarding the revised criteria, the most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

In short, the only basis for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is when the thoracolumbar spine is manifested by ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

In this case, the record does not reflect the Veteran's service-connected lumbar spine disorder is manifested by ankylosis or impairment analogous thereto.  For example, the May 2010 VA medical examination specifically stated that there was no thoracolumbar spine ankylosis.  Moreover, all of the VA medical examinations conducted in this case show some mobility of the lumbar spine; i.e., the spine is not fixed in placed.  Despite his complaints of pain, the June 2003 VA medical examination showed the lumbar spine had forward flexion to 45 degrees, extension to 5 degrees, right rotation to 24 degrees, left rotation to 15 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 25 degrees.  The subsequent July 2005 VA medical examination noted that extension, right lateral flexion, and right lateral rotation were all immeasurable, and the examiner would state they were zero (0) degrees.  However, this examination also showed forward flexion to 20 degrees, left lateral flexion to 10 degrees, and left lateral rotation to 5 degrees.  Range of motion testing on the May 2010 VA medical examination showed flexion to 45 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees.  There was no objective evidence of pain on range of motion, nor additional limitations after three repetitions of range of motion.  

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The Board reiterates that the Veteran has consistently complained of low back pain and resulting functional impairment due to his service-connected lumbar spine disorder.  Nevertheless, the record does not reflect that this service-connected disability has resulted in period(s) of acute signs and symptoms having a total duration of at least 6 weeks during a 12 months period that required bed rest prescribed by a physician and treatment by a physician.  In fact, the May 2010 VA medical examination found that there were no incapacitating episodes of spine disease.  There were also no flare-ups of spinal conditions.  

In view of the foregoing, the Veteran is not entitled to a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board acknowledges that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Further, the treatment records have included references to radiculopathy.  However, as already noted, the May 2010 VA medical examination found no impairment of the spine was demonstrated on motor, sensory, and reflex examinations.  Moreover, it was stated that there no objective neurological findings, and that VA treatment records indicate the same.  As such, a separate evaluation(s) for neurologic impairment is not warranted in this case.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent for his service-connected lumbar spine disorder under any of the potentially applicable Diagnostic Codes.  In making this determination, the Board considered whether "staged" rating(s) were appropriate, but the record reflects that the symptomatology has been stable throughout this appeal period.  Specifically, while the Veteran has consistently shown pain and resulting functional impairment, there were no distinctive period(s) where his symptomatology was of such severity as to warrant a rating in excess of 40 percent.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The record in this case does not reflect the RO has ever adjudicated the matter of the Veteran's entitlement to an extraschedular rating regarding his lumbar spine disorder.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Although the record does not show entitlement to extraschedular benefits at this point, the Board notes that the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the Board notes that the Veteran has already been awarded a TDIU in recognition of the fact that he is unemployed due to his service-connected lumbar spine and bilateral knee disabilities.  The Board further observes that the Veteran was awarded a TDIU effective April 13, 1999, the date service connection was established for his lumbar spine disability.

As the Veteran is in receipt of a TDIU for the entire appeal period, no further consideration of such under Rice is necessary.


ORDER

Entitlement to an initial rating in excess of 40 percent for service-connected lumbar spine disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


